                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. S:20-CV-575-D



    TYIESHA GILLARD,                        )
                                            )
                              Plaintiffs,   )
                                            )
                    v.                      )                   ORDER
                                            )
    CHERRY HOSPITAL,                        )
                                            )
                              Defendant.    )


          For the reasons stated in defendant's memorandum oflaw [D.E. 14], the court GRANTS

    defendant's motion to dismiss [D.E. 13] and DISMISSES plaintiff's complaint WITHOUT

    PREJUDICE.

          SO ORDERED. This _l_l day of March 2021.




                                                      J     SC.DEVERID
                                                      United States District Judge




r




             Case 5:20-cv-00575-D Document 18 Filed 03/11/21 Page 1 of 1                       /
